                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISON
                            Case No. 3:19-CV-00532-RJC-DSC

LUIS MORENO individually and on behalf of
similarly situated persons,

                       Plaintiff,

        v.

PRAIRIE PIZZA, INC., PATTERSON PIZZA
COMPANY, LLC, TEAM LINCOLNTON,
INC., MP3 PIZZA COMPANY, INC.,
LRB&B, INC., MOUNTAINEER PIZZA,
LLC, MJM PIZZA, LLC, and KING KAY,
LLC,

                       Defendants.


 [PROPOSED] ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
  APPROVAL OF CLASS AND COLLECTIVE ACTION SETTLEMENT AGREEMENT

         THIS MATTER is before the Court on Plaintiff’s Unopposed Motion for Final Approval

 of Class and Collective Action Settlement Agreement (“Motion for Final Approval”). Having

 carefully considered Plaintiff’s Motion for Final Approval, the undersigned will grant the Motion

 for Final Approval.

         IT IS THEREFORE ORDERED that Plaintiff’s Motion for Final Approval is

 GRANTED. The Court ORDERS:

         1.      The Agreement is granted final approval, the Agreement’s terms are fair,

 reasonable, and adequate, and the Parties shall consummate its terms and provisions;

         2.      The Settlement Class is finally certified as a collective action pursuant to Section

 216(b) of the FLSA and as a class action pursuant to Federal Rule of Civil Procedure 23;



 FP 40966236.1
       Case 3:19-cv-00532-RJC-DSC Document 21-4 Filed 07/12/21 Page 1 of 2
        3.       Defendants have complied with all their obligations pursuant to the Class Action

Fairness Act, 28 U.S.C. § 1715 (“CAFA”) with respect to this class action settlement;

        4.       The Net Settlement Amount, as defined in the Agreement, shall be distributed to

the Settlement Class Members;

        5.       The actual costs of the Settlement Claims Administrator are approved in the amount

of $23,160.06;

        6.       The proposed Service Payment to Plaintiff Luis Moreno is approved in the amount

of $5,000.00;

        7.       The payment of attorney’s fees to Class Counsel and reimbursement of Class

Counsel’s actual costs and litigation expenses in the amount of $341,666.67;

        8.       All Settlement Class Members (other than those who filed timely and valid

Exclusion Letters) are permanently enjoined from prosecuting against Defendants and the

Released Parties any and all of the Settlement Class Members’ Released Claims during the

applicable Release Period;

        9.       The Class Representative is permanently enjoined from prosecuting against

Defendants and the Released Parties any and all of the Class Representative’s Released Claims

during the applicable Release Period; and

        10.      The Litigation is dismissed with prejudice in accordance with the terms of the

Agreement.




IT IS SO ORDERED this _______________________ by ______________________________




FP 40966236.1
      Case 3:19-cv-00532-RJC-DSC Document 21-4 Filed 07/12/21 Page 2 of 2
